                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION


 GENOSOURCE, LLC,

           Plaintiff/Counter-Defendant,                 No. 18-CV-113-CJW-KEM

 vs.                                                  MEMORANDUM OPINION
                                                          AND ORDER
 INGURAN, LLC, d/b/a SEXING
 TECHNOLOGIES,

         Defendant/Counter-Plaintiff.
 __________________________________
 INGURAN, LLC, d/b/a SEXING
 TECHNOLOGIES,

           Third-Party Plaintiff,
 vs.

 HAWKEYE BREEDER SERVICES,
 INC.,

            Third-Party Defendant.

                                  ____________________

                                TABLE OF CONTENTS

I.     BACKGROUND ........................................................................... 3

II.    SECTION 1653 AND RULE 15.......................................................... 5

III.   JUDICIAL ADMISSIONS ................................................................14

IV.    RELATION BACK ........................................................................17
V.    CONCLUSION .............................................................................24


      This matter is before the Court on GenoSource, LLC’s (“plaintiff”) Motion for
Leave to File Amended Complaint (Doc. 112), and on plaintiff’s amended Motion for
Leave to File Amended Complaint (Doc. 143). Inguran, LLC, doing business as Sexing
Technologies, timely resisted both motions (Docs. 117, 166), and plaintiff timely filed
replies to both motions to amend (Docs. 130, 172). On April 11, 2019, the Court ruled
on plaintiff’s amended Motion for Leave to File Amended Complaint (Doc. 143) in part
and held the motion in abeyance in part. GenoSource, LLC v. Inguran, LLC, No. 18-
CV-113-CJW-KEM, 2019 WL 2041661 (N.D. Iowa Apr. 11, 2019). The Court also
held plaintiff’s first motion to amend (Doc. 112) in abeyance. Id. In that same Order,
the Court set a briefing schedule to permit the parties to address certain issues. Id., at
*7. Plaintiff and defendant timely submitted their supplemental briefs and accompanying
exhibits in support. (Docs. 188, 190, 198, 199, 208).
      Also before the Court is the issue of whether diversity jurisdiction is proper in this
case. The Court issued a Show Cause Order directing the parties to address whether the
Court should dismiss this case for lack of jurisdiction. (Docs. 137, 161). The same
briefs enumerated above also address the issues raised in the Show Cause Order.
Defendant Hawkeye Breeder Services, Inc. (“Hawkeye”) was not required to file any
pleadings in connection with the issues currently before the Court, and Hawkeye opted
not to file any pleadings. On May 17, 2019, the Court heard oral argument on the
pending motions to amend and on the Court’s Show Cause Order. Each party to this
action was represented at the hearing. For the following reasons, plaintiff’s Motion for
Leave to File Amended Complaint (Doc. 112) is denied, and plaintiff’s amended Motion
for Leave to File Amended Complaint (Doc. 143) is denied. Plaintiff’s complaint (Doc.




                                              2
1) is dismissed. See People of United States ex. rel. Kelly v. Bibb, 255 F.2d 772 (7th
Cir. 1958) (distinguishing between dismissing a complaint and dismissing an action).
                                   I.      BACKGROUND
       The Court previously set out a brief summary of the proceedings in this case, as
those proceedings pertain to the current motions and jurisdictional issue. A portion of
that summary is repeated here.
               Plaintiff filed its original complaint on October 25, 2018, which
       asserted a single count of conversion. (Doc. 1). In support of invoking the
       diversity jurisdiction of this Court, plaintiff pled that the parties were
       completely diverse and that the amount in controversy was in excess of
       $75,000.00. (Id., at 2). In both its answer and amended answer, defendant
       “admit[ted] [p]laintiff’s allegation of diversity jurisdiction solely for the
       purposes of this proceeding.” (Docs. 83, at 3; 113, at 3). The Court,
       however, sua sponte raised a concern about whether diversity jurisdiction
       exists. See White v. Nix, 43 F.3d 374, 376 (8th Cir. 1994) (holding that
       even when “the parties did not raise any jurisdictional issues [the] court is
       obligated to raise such jurisdictional issues if it perceives any” (internal
       quotation marks and citation omitted)). The Court required the parties to
       provide more information about their citizenship, and it appears that there
       is a legitimate question as to whether diversity jurisdiction exists. 1 (See
       Docs. 134, 136 (purporting to identify members of plaintiff’s and
       defendant’s companies that are citizens of the same state)). . . .
               Plaintiff filed its first motion to amend, which seeks to add new
       common law claims, before any question about jurisdiction arose. (See
       Doc. 112-1). After the Court raised concerns about whether diversity
       jurisdiction exists, plaintiff filed an amended motion to amend its complaint
       in an effort to assert federal question jurisdiction. The amended motion
       seeks to add, among other claims, two claims based on federal statutes, and
       plaintiff seeks to invoke the Court’s federal question jurisdiction based on
       the addition of the two federal claims. (Docs. 143, at 2; 143-1, at 3, 42-
       48).


1
  Although defendant asserts that recent discovery has “conclusively” established that diversity
jurisdiction is lacking (Doc. 166, at 2), plaintiff has not indicated agreement, and the Court has
yet to rule on the issue.



                                                3
GenoSource, 2019 WL 2041661, at *1 (footnote in original).
      In the Court’s previous Order, the Court noted that “[p]laintiff’s motions to amend
are brought under Federal Rule of Civil Procedure 15(a)(2),” but that “defendant’s
resistance to the plaintiff’s amended motion is argued under both Rule 15 and Title 28,
United States Code, Section 1653.” Id., at *2. In the previous Order, the Court stated
that it would consider whether either Rule 15 or Section 1653 would permit plaintiff to
amend its complaint. Id. The Court ultimately determined “that plaintiff cannot properly
amend its complaint under Section 1653 to assert federal question jurisdiction based on
the addition of the two new federal claims.” Id., at *5 (footnote omitted). The Court
denied plaintiff’s amended motion under Section 1653. Id.
      The Court proceeded, however, to consider whether plaintiff could properly
amend its complaint under Rule 15. The Court found that plaintiff’s second motion to
amend should be granted on the merits under Rule 15(a)(2), but the Court held the motion
in abeyance. In doing so, the Court stated as follows, with respect to the second motion:
      It is unclear to the Court whether the amendments plaintiff seeks would
      relate back to the date of filing the initial complaint under Rule 15(c). If
      the amendments would relate back, perhaps those amendments would
      resolve any jurisdictional issues that may exist. If they would not relate
      back, the Court’s jurisdiction to hear this case may be wholly lacking. The
      Court has set a briefing schedule to address the current jurisdictional issues,
      and the Court will defer ruling on plaintiff’s amended motion under Rule
      15 until after the parties file their briefs.

Id., at *7. The Court directed plaintiff and defendant to brief the issue of whether the
amended complaint would relate back to the date of the original complaint under Rule
15(c), and the parties did so. The relation back issue is the only issue remaining to be
considered under plaintiff’s amended motion, and the Court will now address that issue,
as well as the parties’ arguments surrounding the Court’s authority to rule, and the
arguments raised in response to the Show Cause Order.




                                            4
                         II.    SECTION 1653 AND RULE 15
       Defendant offers two separate arguments that address ruling under Rule 15. First,
defendant argues that the Court lacks the authority to rule on plaintiff’s motions to amend
under Rule 15 because, defendant reasons, the Court is wholly without subject matter
jurisdiction, which renders the Court incapable of taking any action other than dismissing
the case. (Doc. 198, at 12-16). In support, defendant cites to numerous out of circuit
cases that, defendant argues, stand for the proposition that a court cannot rule on a Rule
15 motion to amend if the Court lacks subject matter jurisdiction, even if the proposed
amendments would cure the jurisdictional defect. Defendant does not, however, cite to
any authority from the Eighth Circuit Court of Appeals to support that proposition.
       Defendant cites to only two Eighth Circuit cases in discussing the Court’s authority
to rule under Rule 15. The first, Associated Insurance Management Corp. v. Arkansas
General Agency, Inc., 149 F.3d 794, 796-97 (8th Cir. 1998), is cited for the proposition
that a “district court cannot retroactively create diversity jurisdiction if it did not exist
when the complaint was filed.” (Doc. 198, at 13). Aside from the fact that, here, the
Court is presented with a situation seeking to establish federal question jurisdiction, not
diversity jurisdiction, Associated Insurance Management is not on point. That case
resulted in dismissal because the Eighth Circuit found that the jurisdictional deficiency
was not cured by permitting a non-diverse real party in interest to ratify the lawsuit under
Rule 17(a) instead of remaining a party to the lawsuit. 149 F.3d at 797. That situation
is markedly different from the situation in this case because plaintiff is not seeking to
change the parties to the suit, but, rather, is seeking to change the basis for jurisdiction
in this Court.
       Associated Insurance Management also did not address whether the district court
had the authority to rule on the merits of the case. Finally, the holding in Associated
Insurance Management was narrow and does not encompass the situation at issue here.




                                             5
The Eighth Circuit held that “[i]f diversity jurisdiction is lacking when a lawsuit is
started . . . it cannot be created later when defendants use third-party practice to sue a
nondiverse real party on their counterclaim.” Id. at 798 (citation omitted). Plaintiff is
not seeking to use third-party practice to cure the jurisdictional deficiencies in this case.
Associated Insurance Management is, thus, of no benefit in determining either the merits
of the current issues, or in determining whether the Court has the authority to reach the
merits of the issues currently before the Court.
       Next, defendant cites to Scottsdale Insurance Co. v. Universal Crop Protection
Alliance, LLC, 620 F.3d 926, 931 (8th Cir. 2010), and Fenner v. Wyeth, 912 F. Supp.
2d 795, 801 n.6 (E.D. Mo. 2012), as part of defendant’s argument that jurisdiction cannot
be created retroactively. (Doc. 198, at 13-14). Scottsdale addressed whether the amount-
in-controversy requirement set forth in Title 28, United States Code, Section 1332(a) was
satisfied and did not address a district court’s authority to rule when subject matter
jurisdiction is uncertain. Again, the Court notes that prohibiting the retroactive creation
of jurisdiction does not necessarily equate to prohibiting consideration of a motion that
could cure jurisdictional deficiencies, if granted. Scottsdale is, thus, not relevant to a
determination of the Court’s authority to rule.
       Fenner cites to the same provision in Scottsdale that the Court has rejected as being
irrelevant. The cited portion of Fenner addresses facts specific to that case. Those facts
are not implicated here. Although Fenner does go on to discuss the limited circumstances
in which a jurisdictional defect can be cured, the discussion addresses the validity of a
judgment when the jurisdictional defect has been cured by the time of final judgment.
912 F. Supp. 2d at 802-03. This case has not reached the final judgment stage, and the
circumstances addressed in Fenner are not otherwise applicable to this case.
       The District of Delaware recently addressed a case with a nearly identical
procedural background as the case now before this Court. See Cliffs Nat. Res. Inc. v.




                                             6
Seneca Coal Res., LLC, No.17-567, 2018 WL 2012900 (D. Del. Apr. 30, 2018)
(“Cliffs”). The District of Delaware found that it “clearly lack[ed] diversity jurisdiction,”
and, consequently, was without authority to consider plaintiff’s motion to amend its
complaint. Id., at *2, *5. Cliffs is on point, and defendant’s reliance on Cliffs is well
placed. Cliffs, however, was issued from the District of Delaware, and is therefore out
of circuit persuasive authority. The Eighth Circuit Court of Appeals, in contrast, has
reached a different conclusion. See Sanders v. Clemco Indus., 823 F.2d 214, 215-17
(8th Cir. 1987). This Court is bound by the Eighth Circuit’s decision and, thus, this
Court cannot apply the same rationale as was applied in Cliffs.
       The Court has already addressed its authority to consider plaintiff’s motions to
amend under Rule 15 in light of the jurisdictional defect. See GenoSource, 2019 WL
2041661, at *6. In doing so, the Court offered the following discussion:
               The Eighth Circuit Court of Appeals has not ruled on the issue of
       whether a motion to amend a complaint under Rule 15(a)(2) may properly
       be granted when the amendments sought to be made include asserting new
       federal claims that would provide the basis for federal question jurisdiction
       in a case where the previous jurisdictional basis—diversity jurisdiction—
       has been called into doubt. The Eighth Circuit has, however, ruled that
       even when diversity jurisdiction was lacking, a district court’s denial of a
       motion to amend a complaint under Rule 15(a)(2) amounted to an abuse of
       discretion. Sanders, 823 F.2d at 215-17. Sanders is relevant to the extent
       it instructs that a court may properly consider a Rule 15(a)(2) motion to
       amend a complaint even where jurisdiction has not been established. See
       also Local 179, United Textile Workers of Am., AFL-CIO v. Fed. Paper
       Stock Co., 461 F.2d 849, 851 (8th Cir. 1972) (“When necessary to establish
       jurisdiction[,] leave to amend should be freely granted under [Rule]
       15(a).”). Newman-Green v. Alfonzo-Larrain, 490 U.S. 826, 832-33 (1989)
       (holding that even when a court lacks jurisdiction, it may consider a Rule
       21 motion to dismiss non-diverse parties to establish complete diversity).
       The Court will, thus, consider the merits of plaintiff’s amended motion to
       amend.




                                             7
Id. In the absence of Eighth Circuit or United States Supreme Court authority to the
contrary, this Court is bound by Sanders’ implicit holding that a court may properly
consider the merits of a Rule 15(a)(2) motion to amend, even in the absence of
jurisdictional certainty.2 The out of circuit authority that defendant cites is merely
persuasive and cannot overcome Sanders, to the extent Sanders is binding on this Court.
The Court thus maintains that under current Eighth Circuit authority, the Court may
properly consider the merits of plaintiff’s motion.
       Defendant next argues that Section 1653 serves as a limitation on Rule 15 and that,
consequently, the Court’s inquiry should have ended when the Court determined that
Section 1653 does not provide a legal basis for plaintiff’s proposed amendments. (Doc.
198, at 16). The Court disagrees. Defendant asserts that “Congress and the [United
States] Supreme Court have made it clear that [Section 1653] expressly limits the type of
amendments a plaintiff may make.” (Id.). In support, defendant cites to Newman-Green,
Inc. v. Alfonzo-Larrain, 490 U.S. at 831. (Id.). The paragraph defendant cites to,
however, does not support defendant’s interpretation of Section 1653 as limiting Rule 15.
Further, the cited paragraph is taken out of context. When read in context, it becomes
more apparent that defendant’s interpretation is incorrect.
       The relevant portions of Newman-Green, in full, read as follows:
              Title 28[, United States Code, Section] 1653, enacted as part of the
       revision of the Judicial Code in 1948, provides that “[d]effective allegations


2
  Later in its brief, defendant states that the parties in Sanders “were in fact diverse, which meant
that the court had subject matter jurisdiction all along.” (Doc. 198, at 18). The Eighth Circuit,
however, made no such finding. Instead, the Eighth Circuit explicitly found “that the pleadings
in the present case do not establish diversity jurisdiction,” and the Eighth Circuit did not go on
to make any factual findings as to whether the plaintiff would be able to establish diversity
jurisdiction on remand. Sanders, 823 F.2d at 216. The court merely found that the plaintiff
should be permitted the opportunity to amend his complaint. Id. at 216-17. If defendant’s
assertion that the parties were diverse were true, perhaps Sanders would stand for a different
proposition. Defendant is mistaken, however, and the Court’s conclusions remain firm.



                                                 8
      of jurisdiction may be amended, upon terms, in the trial or appellate
      courts.” At first blush, the language of this provision appears to cover the
      situation . . . where the complaint is amended to drop a nondiverse party in
      order to preserve statutory jurisdiction. But [Section] 1653 speaks of
      amending “allegations of jurisdiction,” which suggests that it addresses
      only incorrect statements about jurisdiction that actually exists, and not
      defects in the jurisdictional facts themselves. Under this reading of the
      statute, which we believe is correct, . . . [Section 1653] does not apply to
      the instant situation, where diversity jurisdiction does not, in fact, exist.
              This interpretation of [Section] 1653 is consistent with the language
      of its predecessor statute, enacted in 1915, which expressly limited
      jurisdictional amendments to cases in which diversity jurisdiction “in fact
      existed at the time the suit was brought or removed, though defectively
      alleged.” 28 U.S.C. § 399 (1946). There is nothing in the 1948 legislative
      history to indicate that, in changing the wording of this statute, Congress
      intended to abandon the limitation just quoted. On the contrary, the only
      legislative guide available—the Revision Note to [Section] 1653—explains
      that the predecessor statute was changed solely to expand the power to cure
      defective allegations of jurisdiction from diversity cases to all cases.
      Historical and Revision Notes to 28 U.S.C. § 1653. Other than that,
      “[c]hanges were made in phraseology. Furthermore, every Court of
      Appeals that has considered the scope of [Section] 1653 has held that it
      allows appellate courts to remedy inadequate jurisdictional allegations, but
      not defective jurisdictional facts. We decline to reject this longstanding
      interpretation of the statute.

490 U.S. at 831-32 (alterations and emphasis in original) (footnotes omitted).
      This Court reads Newman-Green as addressing limitations on the reach of Section
1653, but the Court does not read Newman-Green as holding that Section 1653 is, itself,
a statutory limitation. The Newman-Green Court specifically found that because Section
1653 only permits allegations of jurisdiction to be amended, Section 1653 would not
support dropping a non-diverse party to cure a defective jurisdictional fact. Id. at 831.
In reaching this holding, the United State Supreme Court necessarily found that dropping
a non-diverse party amounted to changing the jurisdictional facts of a case brought under
diversity jurisdiction. If defendant’s interpretation were accurate that Section 1653



                                           9
“expressly limits the types of amendments a plaintiff may make” (Doc. 198, at 16), then
any amendments made under the Federal Rules of Civil Procedure that changed the
jurisdictional facts of a case would be impermissible.
       The Supreme Court has, however, declined to adopt this interpretation.
Immediately after addressing the reach of Section 1653, the Supreme Court went on to
address whether the amendment sought could be properly made under Federal Rule of
Civil Procedure 21. Newman-Green, 490 U.S. at 832. The Supreme Court could not
have done so if Section 1653 served as a limitation on jurisdictional amendments as a
whole.3 Even though Rule 21 is of a different nature than Rule 15, it follows that if
Section 1653 were an overarching limitation, as defendant contends, neither Rule 15 nor
Rule 21 could provide a basis for amendments that would be impermissible under Section
1653. Under binding Supreme Court authority, this interpretation cannot stand. Not
only did the Newman-Green Court proceed to address an amendment under Rule 21 when

3
  The Newman-Green Court found that its interpretation of Section 1653 was “consistent with
the language of its predecessor statute, enacted in 1915, which expressly limited jurisdictional
amendments . . ..” 490 U.S. at 831 (emphasis added). The Newman-Green Court went on to
hold that “nothing in the 1948 legislative history” indicates that Congress intended to abandon
that limitation. Id. These findings strengthen this Court’s determination that the Newman-Green
Court was speaking in terms of the limitations of Section 1653’s reach, and the reach of its
predecessor statute. The Federal Rules of Civil Procedure were not adopted until 1937, and no
uniform rules of civil procedure were in use in cases at law in 1915. In re Rules of Procedure,
302 U.S. 783 (1937) (available in the official print version of the United States Reporter and at
https://heinonline.org/HOL/Page?collection=usreports&handle=hein.usreports/usrep302&id
=861&men_tab=srchresults). As a result, the 1915 statute did not contemplate whether the
Federal Rules of Civil Procedure could provide alternative bases for jurisdictional amendments,
nor were the Federal Rules an available vehicle for making jurisdictional amendments. The
Supreme Court recognized the limiting nature of the predecessor statute, however, then went on
to address whether an amendment to cure jurisdiction could properly be made under Rule 21.
Newman-Green, 490 U.S. at 832. Thus, the Supreme Court recognized that the adoption of the
Federal Rules of Civil Procedure, which came after the 1915 statute, could provide alternative
bases, in the right case, for litigants to amend their pleadings to establish jurisdiction and that
the 1915 statute did not foreclose this possibility.




                                                10
the amendment could not stand under Section 1653, but the Court determined that the
amendment under Rule 21 was proper. Id. at 837-38. In doing so, the Court recognized
that even if an amendment lacks support under Section 1653, other procedural
mechanisms could provide a basis for the very same amendment. Thus, Section 1653
cannot be read as blanket limitation on jurisdictional amendments to pleadings.4
       Nor does this Court read Section 1653 as always imposing a limitation on the reach
of Rule 15. The effect of Rule 15, in this case, would accomplish the same result as the
Rule 21 amendment in Newman-Green. As the Court explained in its prior Order, the
addition of the two new federal claims and the assertion of federal question jurisdiction
amount to the addition of new jurisdictional facts. See GenoSource, 2019 WL 2041661,
at *3. Likewise, dropping the jurisdictional spoiler in Newman-Green served to modify
the jurisdictional facts of the case. 490 U.S. at 831. Newman-Green counsels that
although Section 1653 cannot support amendments to jurisdictional facts—such as the
amendments sought to be made in this case—those same jurisdictional facts can properly
be amended if they find support in other authority. The Court notes that the relevant
authority that may permit jurisdictional facts to be amended in this case is Rule 15, as
opposed to Rule 21. This, however, does not defeat Newman-Green’s applicability
because the central issue in both cases is amending jurisdictional facts. Thus, Newman-
Green permits this Court to consider whether plaintiff may properly amend its complaint
under Rule 15 even though plaintiff may not properly amend under Section 1653.


4
  This Court finds it noteworthy that the Supreme Court recognized Rule 21 as its own separate
and distinct exception to the rule that “[t]he existence of federal jurisdiction ordinarily depends
on the facts as they exist when the complaint is filed.” Newman-Green, 490 U.S. at 830 (citation
omitted). In stating that Section 1653 and Rule 21 are each separate exceptions to the generally
recognized time-of-filing rule, the Court recognized that an amendment may be supported under
either the statute or the Rule, but not the other. Thus, it follows that neither Section 1653 nor
Rule 21 serves as a limitation on the reach of the other, to the extent the provisions permit
amendments to cure jurisdictional defects.



                                                11
       Finally, defendant argues that three cases support defendant’s argument that this
Court can “grant [plaintiff’s] motion for leave only if doing so [would be] proper under
Section 1653.” (Doc. 198, at 19). Defendant’s reliance upon each case is misplaced.
First, defendant argues that Sanders v. Clemco Industries, 823 F.2d 214 (8th Cir. 1987),
supports defendant’s position because “the parties were in fact diverse, which meant that
the court had subject matter all along.” (Doc. 198, at 18). Upon this basis, defendant
asserts that the amendments sought in Sanders were merely “technical” and that “the
court had subject matter jurisdiction over the case despite the pleading defects.” (Id.).
       As noted above, the Eighth Circuit made no such finding of jurisdiction. To the
contrary, the Eighth Circuit found that diversity jurisdiction had not been established,
and the Eighth Circuit did not reference any facts that could lead to the establishment of
diversity jurisdiction. Sanders, 823 F.2d at 216. Thus, defendant’s conclusion that the
amendment was permitted under Rule 15(a) only because it likewise would have been
permitted under Section 1653 simply misreads the facts of the case.             Additionally,
Sanders makes no reference to Section 1653, which, if anything, indicates that Rule 15(a)
need not be read together with Section 1653. 5
       Defendant next cites to Local 179, United Textile Workers of America, AFL-CIO
v. Federal Paper Stock Co., 461 F.2d 849 (8th Cir. 1972) (“Federal Paper Stock”),
arguing that this Court, in its prior Order in this case, misapplied Federal Paper Stock.
This Court disagrees. As an initial matter, defendant seems to imply that the Court relied
more extensively on Federal Paper Stock than the Court actually did. (See Doc. 198, at
18-20). The Court relied on Federal Paper Stock only as ancillary support for the


5
  During oral argument, defendant argued that the Eighth Circuit Court of Appeals has not read
Section 1653 as a limitation on Rule 15 only because the Eighth Circuit has not been presented
with a case in which Section 1653 and Rule 15 were both implicated. Defendant is correct that
the Eighth Circuit has not been presented with such a case. In light of this Court’s analysis
under Newman-Green, however, defendant’s argument is unavailing.



                                             12
proposition that Rule 15(a) can provide a basis to amend a complaint to cure a
constitutional infirmity. GenoSource, 2019 WL 2041661, at *3. Federal Paper Stock
was not the Court’s only basis for concluding that the Court can properly consider
plaintiff’s motions to amend under Rule 15, nor does Federal Paper Stock defeat the
Court’s conclusion.
       In Federal Paper Stock, there was uncertainty as to whether a union had standing
to sue on behalf of female employees. 461 F.2d at 850. The Eighth Circuit found it
unnecessary to resolve this issue because even though the constitutional question
presented itself, the court held that “[w]hen necessary to establish jurisdiction[,] leave to
amend should be freely granted under [Federal Rule of Civil Procedure] 15(a).” 461
F.2d at 851. Thus, although the issue in Federal Paper Stock was a standing issue, the
Eighth Circuit still considered the propriety of an amendment to cure a jurisdictional
defect, and the Eighth Circuit found that an amendment can cure such defects, in the right
circumstances. This is the proposition for which the Court cited Federal Paper Stock,
and the Court does not find that citation to be misplaced.
       Finally, defendant cites to Quality Refrigerated Services, Inc. v. City of Spencer,
908 F. Supp. 1471 (N.D. Iowa 1995) (“Spencer”), as providing support for defendant’s
position that Rule 15 is limited by Section 1653. (Doc. 198, at 19). Spencer, however,
is inapplicable to the consideration of whether Section 1653 limits Rule 15. This Court
did not address Section 1653 in its Spencer decision, nor did the Court contemplate
whether Section 1653 serves to limit Rule 15. Moreover, in this case, the Court did not
purport to rely on Spencer as providing the Court with authority to consider plaintiff’s
motions and, to the extent the Court did rely on Spencer, that reliance wholly favored
defendant. See GenoSource, 2019 WL 2041661 at *4. The Court finds it unnecessary
to discuss Spencer in greater depth here and will address plaintiff’s arguments under




                                             13
Spencer below. For these reasons, the Court rejects defendant’s arguments that Section
1653 serves to limit Rule 15.
                            III.   JUDICIAL ADMISSIONS
       Plaintiff first argues that defendant’s “binding judicial admissions of jurisdictional
facts conferred jurisdiction on the Court and satisfy [plaintiff’s] burden to establish
jurisdiction.” (Doc. 190, at 12). The United States Supreme Court has addressed the
issue of whether a court may act on parties’ jurisdictional admissions: “Consent of parties
cannot give the courts of the United States jurisdiction, but the parties may admit the
existence of facts [that] show jurisdiction, and the courts may act judicially upon such an
admission.” Ry. Co. v. Ramsey, 89 U.S. 322, 327 (1874). In Ramsey, the Court was
faced with the unique situation of the evidence supporting federal jurisdiction having been
destroyed. Id. at 327-28. Thus, if a federal court was to exercise jurisdiction over the
case, it would have no choice but to accept the parties’ admissions as true. Id. Not so,
here. Because the evidence regarding jurisdiction exists here and is available, the posture
of this case is markedly different from Ramsey, and the rule carved out in Ramsey is
inapplicable here.
       Further, even if the Court were inclined to find Ramsey applicable to this case, the
Court would still decline to act upon defendant’s admissions. Ramsey is phrased in the
permissive. Thus, Ramsey holds that a court may act upon admissions, but Ramsey does
not require a court to do so. The Court would decline to act upon defendant’s admissions,
even if the Court found Ramsey to be instructive in this case. The reasons for this
determination are explained more fully below.
       The Supreme Court has explicitly stated that “no action of the parties can confer
subject-matter jurisdiction upon a federal court.” Ins. Corp. of Ire., Ltd. v. Compagnie
des Bauxites de Guinee, 456 U.S. 694, 702 (1982). “Thus, the consent of the parties is
irrelevant, [and] principles of estoppel do not apply.” Id. (citations omitted). This Court




                                             14
recognizes that defendant has repeatedly “admit[ted] [p]laintiff’s allegations of diversity
jurisdiction solely for the purposes of this proceeding.” (Docs. 83, at 2; 113, at 2).
Although this is not a direct response to the facts alleged in plaintiff’s complaint, the
Court interprets this admission as admitting that “the members of [defendant] are citizens
of the states of Texas, California, Florida, and Arkansas[,] and the country of Colombia,”
and that “no member of [defendant] is a citizen of the states of Illinois or Iowa.” (Doc.
1, at 2 (quoting paragraph that corresponds with defendant’s response, quoted above)).
Indeed, this interpretation is consistent with defendant aggressively litigating the merits
of this case in this Court. These admissions, however, cannot confer jurisdiction on the
Court. The Court has now ascertained, to the best of its ability, that subject matter
jurisdiction is, in fact, lacking, and defendant’s admissions to the contrary cannot have
any effect on that determination.
       The Court recognizes the existence of persuasive authority that would hold
defendant to its jurisdictional admissions, even though those admissions are apparently
inaccurate. See, e.g., Sparta Ins. Co. v. Hearthside Food Sols., LLC, No. 1:12-CV-29,
2012 WL 12849919, at *2-3 (W.D. Mich. Dec. 13, 2012) (collecting cases and holding
a party’s admissions regarding citizenship binding against that party). The Court is
unpersuaded by these cases. The Court is required to satisfy itself that jurisdiction exists
and, in doing so, the Court instead found that jurisdiction is lacking because plaintiff and
defendant both have members who are Illinois citizens. See White, 43 F.3d at 376. If
the Court were to refuse to acknowledge the evidence defeating diversity jurisdiction, the
Court would effectively be relieving itself of its obligation to ensure that jurisdiction is
proper. Such a holding would, instead, shift the Court’s obligation onto the parties.
Shifting the burden onto the parties would permit cases like this one—where the parties




                                            15
improperly assert the existence of jurisdiction—to proceed because the Court failed to
ensure that jurisdiction is proper. The Court declines to reach this holding.6
       Plaintiff turns to the Fourth Circuit Court of Appeals’ holding that “a court,
unquestionably, has the right to relieve a party of his judicial admission if it appears that
the admitted fact is clearly untrue and that the party was laboring under a mistake when
he made the admission.” New Amsterdam Cas. Co. v. Waller, 323 F.2d 20, 24 (4th Cir.
1963) (footnote omitted).       Plaintiff urges the Court not to relieve defendant of its
jurisdictional admissions because defendant has made no showing that it was “laboring
under a mistake” when it admitted to the jurisdictional facts. (Doc. 199, at 3). Plaintiff
cites to several cases decided either by the Eighth Circuit or by courts within the Eighth
Circuit as support for the idea that defendant’s admissions should be considered binding.
(Doc. 190, at 13). Plaintiff acknowledges that these cases do not address jurisdictional



6
  The Court notes that the Sixth Circuit Court of Appeals has held that a party’s admission to a
fact necessary to establish subject matter jurisdiction “create[d] federal subject matter
jurisdiction.” Ferguson v. Neighborhood Hous. Servs. of Cleveland, Inc., 780 F.2d 549, 551
(6th Cir. 1986); see also Verzosa v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 589 F.2d 974,
977 (9th Cir. 1978). The Eighth Circuit Court of Appeals has not adopted the Ferguson
rationale. This Court respectfully disagrees with the Ferguson Court because admission of a fact
is not tantamount to the fact actually existing at the time a case is filed. Where a party wrongly
admits that the parties to the case are completely diverse, the proper remedy cannot universally
be to hold that party to its admission and consider subject matter jurisdiction as having been
established. To do so would be to extend a federal court’s authority beyond the bounds of
constitutional and statutory grants of authority and effectively allow parties to establish
jurisdiction by consent. A defendant’s conduct of inaccurately admitting to the existence of
diversity may, in the right case, be subject to alternative types of sanctions, but a court simply
lacks the authority to vest itself with subject matter jurisdiction based on an incorrect admission
of a fact necessary to establish subject matter jurisdiction. See Ins. Corp. of Ire., Ltd., 456 U.S.
at 702-04 (distinguishing between personal jurisdiction and subject matter jurisdiction in the
context of considering a jurisdictional fact to have been incorrectly admitted). Finally, the Court
notes that Verzosa is distinguishable from this case because the evidentiary record in that case
supported the admission that was made. 589 F.2d at 977. Here, of course, the record contradicts
defendant’s admissions.



                                                16
admissions but argues, nonetheless, that the Court should not permit defendant to now
contradict its jurisdictional admissions. (Id.).
       The Court will not adopt plaintiff’s argument. As discussed above, the Court has
an independent obligation to verify the existence of jurisdiction, and if the Court were to
hold defendant to its admissions, the precedential effect would be to trend toward
permitting a court to preside over a case in which subject matter jurisdiction is lacking.
The Court thus finds it improper to find that it has jurisdiction over this case by holding
defendant to its inaccurate admissions. Moreover, the parties have yet to address whether
defendant was “laboring under a mistake,” under the standard established in New
Amsterdam. If plaintiff brings a motion for sanctions, as plaintiff has indicated it may,
perhaps defendant’s actual knowledge will become relevant at that time, and perhaps the
parties will fully address the issue.7 (See Doc. 190, at 15 n.2). Presently, however, the
issue need not be considered, and the Court declines to reach the drastic holding that
defendant was not “laboring under a mistake” when it made its admissions.
                                  IV.    RELATION BACK
       The Court has already determined that “Rule 15(a)(2) supports plaintiff’s
[amended] motion.” GenoSource, 2019 WL 2041661, at *7. Although plaintiff again


7
  During oral argument, plaintiff also cited to Traeger Grills East, LLC v. Traeger Pellet Grills,
LLC (“Traeger”), Civ. No. 3:11-CV-536-AC, 2011 WL 5439330, at *6-7 (D. Or. Nov. 9,
2011), for the proposition that it is objectively unreasonable for an entity to be unaware of its
own citizenship. More specifically, the Traeger court held that it was objectively unreasonable
for a party to remove a case to federal court without being aware of its own citizenship. Id. The
Traeger court reached this holding in considering whether to award attorneys’ fees and costs as
a sanction for defendant improperly removing the case to federal court on the erroneous assertion
of diversity jurisdiction. The Traeger court did not hold defendant to its assertion of complete
diversity and, instead, remanded the case to state court because complete diversity was lacking.
Id. at *5. Thus, Traeger may be relevant to considering the issue of sanctions, should the issue
arise, but Traeger is not relevant to whether this Court should hold defendant to its judicial
admissions.




                                               17
contends that Spencer supports plaintiff’s position that amending plaintiff’s complaint
under Rule 15(a)(2) would permit this Court to exercise jurisdiction, the Court remains
firm in its previous conclusions as to Spencer.8 See GenoSource, 2019 WL 1210111, at
*4.
       In its prior Order, the Court addressed Spencer in considering whether plaintiff
could properly amend under Section 1653. The Court finds the same rationale applicable
as to Rule 15(a)(2). The Court will now add that this Court in Spencer did not need to
reach the relation back issue because the Court concluded that the amendment sought
would be futile on the merits. Spencer, 908 F. Supp. at 1493. Thus, the Court did not
consider the futility issue with respect to Rule 15(c) because the Court denied the motion
as futile for a different reason. To read the case as implicitly holding that the amendment
would have related back had it not been futile on the merits would be adding to Spencer
a holding that does not exist and that the Spencer Court declined to reach.
       The final issue the Court will consider is whether the proposed amendments would
relate back to the date the initial complaint was filed. Plaintiff’s position is that the
amendments do not need to relate back for the Court to properly exercise jurisdiction
over this case. In support, plaintiff argues that the Court’s earlier exercise of diversity
jurisdiction—even though complete diversity is lacking—was proper based on defendant’s
judicial admissions. Plaintiff reasons that if the Court grants the proposed amendments,
the jurisdictional basis would then become federal question jurisdiction. This argument
contains two necessary components. First, plaintiff argues that the Court should rely on


8
 Plaintiff cites to Spencer when arguing that the Court has the authority to consider plaintiff’s
motions to amend, even in light of the jurisdictional uncertainty. (See Doc. 190, at 17-19). The
Court has already addressed Spencer’s applicability to the Court’s authority to consider the
motions. The Court is now addressing Spencer’s applicability to the merits of amending under
Rule 15(a)(2) because in arguing that Spencer supports this Court’s authority to rule on a Rule
15 motion, plaintiff has implicated Spencer’s Rule 15 holding on the merits.



                                               18
defendant’s judicial admissions. The Court has already rejected this argument, and
plaintiff’s theory, therefore, cannot succeed in its entirety.
       The second prong of plaintiff’s argument is more properly characterized as seeking
leave to file a supplemental pleading under Federal Rule of Civil Procedure 15(d).
Plaintiff has not moved under Rule 15(d) and, even if plaintiff had, a successful Rule
15(d) motion would not save plaintiff’s complaint. If the Court were to grant a Rule
15(d) motion, the new jurisdictional basis would not relate back, nor does plaintiff argue
that the jurisdictional amendments would relate back under this theory. 9 The Court, then,
would only have jurisdiction over this case beginning from the date of the supplemental
complaint. The parties have not asked the Court to exercise jurisdiction beginning on the
date of the supplemental complaint, as opposed to the date the original complaint was
filed. The Court will therefore decline to entertain whether this resolution would be
proper. Regardless of whether a Rule 15(d) amendment could save jurisdiction at this
stage, plaintiff’s theory that the amendments need not relate back fails on the assertion
that the Court should rely on defendant’s judicial admissions.
       Plaintiff further argues that although it is unnecessary for the amendments to relate
back, relation back would be proper under Rule 15(c). In support, plaintiff relies on
Rule 15(c)(1)(B). That provision states that “[a]n amendment to a pleading relates back
to the date of the original pleading when . . . the amendment asserts a claim or defense
that arose out of the conduct, transaction, or occurrence set out—or attempted to be set
out—in the original pleading.” FED. R. CIV. P. 15(c)(1)(B). “To arise out of the same
conduct, transaction, or occurrence, the claims must be tied to a common core of
operative facts.” Dodd v. United States, 614 F.3d 512, 515 (8th Cir. 2010) (citation and


9
 The Court’s analysis as to whether a Rule 15(d) supplemental pleading would relate back under
Rule 15(c)(1)(B) is the same as the Court’s analysis as to whether a Rule 15(a)(2) amendment
would relate back under Rule 15(c)(1)(B).



                                             19
internal quotation marks omitted). “An amended [pleading] may raise new legal theories
only if the new claims relate back to the original motion by arising out of the same set of
facts as the original claims.” Id. (citation and internal quotation marks omitted). An
amended pleading can relate back only in part, while the remaining part will be deemed
filed on the date the amended pleading—not the original pleading—was filed.              See
Maegdlin v. Int’l Ass’n of Machinists & Aerospace Workers, Dist. 949, 309 F.3d 1051
(8th Cir. 2002) (finding that an amended complaint related back to the date the initial
complaint was filed as to only two of four newly added claims).
       The amendments plaintiff seeks are of two different types. First, plaintiff seeks
to add a number of new claims, including two claims based on federal law. Second,
plaintiff seeks to use those new federal claims as the basis for asserting federal question
jurisdiction. The Court must consider, then, whether the claims would relate back and
whether the assertion of federal question jurisdiction would relate back. The Court finds
that the former would relate back but the latter would not.
       Plaintiff’s argument as to the relation back issue are as follows:
               In the present case . . . [plaintiff’s] [c]omplaint has at its core
       [defendant’s] baseless assertion that [plaintiff] is part of the Natures Finest
       Joint Venture, [defendant’s] wrongful exercise of control over [plaintiff’s]
       animals, and “[defendant’s] threat to continue extracting genetic product
       from those animals and selling it without [plaintiff’s] consent.” The
       [c]omplaint noted that [defendant] claimed it had rights to control and
       market [plaintiff’s] animals into 2023. And the [c]omplaint asserted that
       “[defendant’s] wrongful exercise of dominion and control over [plaintiff’s]
       genetic materials and continuing representation to the public that it is
       authorized to market and sell such materials also threatens to harm
       [plaintiff’s] reputation and goodwill.”
               [Plaintiff’s] proposed Lanham Act claim builds on the core fact that
       [defendant] has been misleading the public that it is authorized to market
       and sell [plaintiff’s] genetic materials, alleging that “. . . [defendant] has
       undertaken a campaign that is likely to cause confusion as to the origin of
       [plaintiff’s] genetic materials and animals as well as confusion as to the




                                             20
       sponsorship and approval of [defendant’s] commercial activities related to
       [plaintiff’s] animals and genetic materials.” The proposed Lanham Act
       claim points to [defendant’s] continued sale of [plaintiff’s] semen after
       [plaintiff] had given notice that it was ending its relationship with
       [defendant] as generating such consumer confusion. Similarly, where the
       [c]omplaint alleges that [defendant] converted [plaintiff’s] animals and
       genetic materials and wrongfully claims a superior right to market those
       materials through 2023, the proposed Sherman Act claim asserts that this
       same conduct constituted an illegal attempt to lock up animals for the
       purpose of maintaining [defendant’s] monopoly and to discourage other
       parties from buying semen directly from [plaintiff].

(Doc. 190, at 21-22 (emphasis in original) (citations omitted)). The Court agrees with
plaintiff’s argument.   Plaintiff accurately illustrates that the proposed Lanham and
Sherman Act claims arose out of the same set of facts as the original complaint.
Specifically, the Court finds that the Lanham and Sherman Act claims stem from
defendant’s allegedly wrongful conversion of the animals and their genetic material, and
from defendant’s alleged representations to the public that defendant was authorized to
market and sell the genetic materials. The Court therefore concludes that the Lanham
and Sherman Act claims, as pled in the amended complaint that is appended to plaintiff’s
amended motion to amend (Doc. 143-1), would relate back under Rule 15(c) to the date
the original complaint was filed.
       Plaintiff does not, however, argue that the new assertion of federal question
jurisdiction would relate back. The fact of federal question jurisdiction arises “when a
federal question is presented on the face of the plaintiff’s properly pleaded complaint.”
Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (citation omitted). A plaintiff
can “avoid federal jurisdiction by exclusive reliance on state law.” Id. (footnote omitted).
In this case, then, the Court must examine the original complaint to determine whether
the “fact” of an issue of federal law can be found such that the new assertion of federal
question jurisdiction can relate back to the date of the original complaint.




                                            21
       The original complaint contains no indication that an issue of federal law is
implicated, and the complaint does not otherwise plead federal question jurisdiction. 10
Indeed, from all appearances, the original complaint rests entirely on state common law.
The Court thus concludes that the assertion of federal question jurisdiction, as pled in the
second proposed amended complaint (Doc. 143-1), cannot relate back to the date the
original complaint was filed.
       In its first Order, the Court declined to address the merits of plaintiff’s first motion
to amend, and the Court likewise declines to do so in this Order. Plaintiff suggests that
if the Court finds that the amended complaint appended to the amended motion to amend
(Doc. 143-1) would not relate back under Rule 15(c), the Court could grant plaintiff’s
first motion to amend, then grant plaintiff’s second motion to amend. (See Doc. 190, at
23 n.4). Plaintiff reasons that this solution would permit the second amended complaint
to relate back to the date of the original complaint. The Court disagrees.
       If the Court were to avail itself of plaintiff’s proposal, the relation back issue
would be shifted from the second motion to amend to the first motion to amend, but the
legal analysis would remain the same. The issue is not whether the additional facts and
claims would relate back. Rather, the issue is whether the new jurisdictional basis would
relate back.    Even if the Court were to grant the first motion to amend, the new
jurisdictional basis alleged in the second proposed complaint would not relate back to the
date of the original complaint. Granting either motion to amend, then, would be futile.
Likewise, granting both motions to amend would be futile because the new jurisdictional
allegations, which are key, would not relate back.




10
  Although the Court’s analysis under Rule 15(c), with respect to the assertion of federal question
jurisdiction, shares some overlap with the Court’s analysis under Section 1653, the Court
reiterates that the inquiries are separate and distinct.



                                                22
       Finally, the Court notes that if it were to grant plaintiff’s second motion to amend
as to the substantive claims, but deny the motion as to the jurisdictional allegations,
plaintiff could be tempted to bring a third motion to amend, which would seek to add the
new jurisdictional allegations.    Theoretically, the new federal question jurisdiction
allegations contained in the third proposed complaint would then relate back based on the
newly added federal claims. The Court recognizes that an amended complaint, once
filed, becomes the operative complaint. Here, however, to permit such a course of action
would be to permit plaintiff to cure an incurable jurisdictional deficiency by piggybacking
off the Court’s Orders. That practice will not render jurisdiction proper in this case.
       The Court has addressed the parties’ arguments regarding potential methods of
curing the jurisdictional deficiencies in this case, and the Court finds that no theory
plaintiff has proffered can support the exercise of subject matter jurisdiction. Further,
the Court has rejected plaintiff’s theories as to why plaintiff should be permitted to amend
its complaint, and the Court finds that any amendments would be futile because the Court
would still be bound to dismiss plaintiff’s complaint. Both motions to amend (Docs. 112,
143) are denied, and the Court must dismiss the complaint for lack of jurisdiction.
Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006) (“[W]hen a federal court concludes
that it lacks subject-matter jurisdiction, the court must dismiss the complaint in its
entirety.”).
       The Court previously instructed the parties to brief the issue of whether a finding
of federal question jurisdiction would cure any jurisdictional deficiencies that may exist
in the Court’s prior Orders. (Docs. 161; 181, at 16). Because the Court has concluded
that federal question jurisdiction is lacking, however, this issue is not ripe for review.
Should a litigant in a separate action, or in this action, at some point seek to invoke or
overcome this Court’s previous Orders in this case, the issue may then be ripe for review.
Presently, however, the Court will not address the question.




                                            23
                                  V.     CONCLUSION
       For the reasons set forth in this Order and in the Court’s previous Order, available
at GenoSource, LLC v. Inguran, LLC, No. 18-CV-113-CJW-KEM, 2019 WL 2041661
(N.D. Iowa Apr. 11, 2019), plaintiff’s motions to amend (Docs. 112, 143) are denied,
and plaintiff’s complaint (Doc. 1) is dismissed. If no action is taken in this case for a
period of thirty (30) continuous days, the Clerk of Court is directed to dismiss this case
in its entirety, unless a new motion, or motions, are filed after the date of this Order, and
that new motion has yet to be ruled on. The Clerk of Court is directed to terminate all
outstanding motions and cancel all pending deadlines.
       IT IS SO ORDERED this 22nd day of May, 2019.




                                          ___________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                             24
